PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/318,996
Filing Date: 30 Jun 2014
Appellant(s): Huitema et al.



__________________
Eric J. Yurinko
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 06/08/2021 appealing from the office action mailed 10/07/2020.

(1) Real Party in Interest
	The examiner has no comment on the statement, or lack of statement, identifying by name the real party interest in the brief.
(2) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/07/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


	Claims 1, 10, 14 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Holsten et al. US 2007/0034667 in view of Huitema 20120074198. 
Regarding claims 1 and 10 Holsten discloses fastener cartridge for use with a surgical instrument (figs.5, 7), wherein said fastener cartridge comprises: a cartridge body (204), wherein a plurality of fastener cavities (123) are defined into said cartridge body (204), and wherein said cartridge body comprises:
a deck (tissue contacting surface 121), wherein each said fastener cavity comprises an opening in said deck (each cavity 123 is an opening in the deck), wherein each said opening comprises a proximal end and a distal end (each opening is an oblong opening with 2 curved ends where the staple is fired through);
a longitudinal slot defined in said deck (knife slot 222; par 0088; fig.7), wherein said longitudinal slot is configured to receive a tissue cutting member of the surgical instrument (configured to receive a knife);
a longitudinal row of first fastener cavity extensions extending from said deck adjacent said longitudinal slot (fastener cavity extensions 121c adjacent the knife slot 222), wherein each said first fastener cavity extension is positioned partially around a said opening in said deck at said proximal end and said distal end of said opening (each extension is a stepped portion of the deck which surround each cavity within the row), and wherein each said first fastener cavity extension extends a first overall height above said deck (height extends a first height above the deck portion shown as 121); 
and a longitudinal row of second fastener cavity extensions (second stepped down row 121b) extending from said deck (121) adjacent said longitudinal row of first fastener cavity extensions (121c), wherein said longitudinal row of first fastener cavity extensions (121c) are positioned intermediate said longitudinal slot (222) and said longitudinal row of second fastener cavity extensions (121b), wherein each said second fastener cavity extension (rows of extended stepped portion 121b which surrounds openings in that row) is positioned partially around another said opening in said deck at said proximal end and said distal end of said another opening (123), wherein each said second fastener cavity extension extends a second overall height above said deck, wherein said second height overall height is shorter than said first overall height (121b is a stepped down or shorter height than the extension of 121c; par 0090; figure 7), and wherein said first fastener cavity extensions and said second fastener cavity 
Holsten discloses rows of staggered fastener openings as seen in figure 8, and deck extension portions that create greater tissue compression closest to the knife cut line in a stepped deck progression, similar to that of figure 49 as shown below of the instant application, this stepped formation created the height differential between the rows of fastener cavities, 
Holsten fails to explicitly teach individual extensions that surround individual openings,
However Huitema teaches a surgical stapling instrument which includes a cartridge assembly for a linear surgical stapler and rows of fastener cavities and wherein said longitudinal row of first extensions is longitudinally staggered relative to said longitudinal row of second extensions; with individual cartridge extensions for localized tissue compression and rows are shown staggered as seen in figure 16A of Huitema which teaches extensions 515 which extend above the tissue contacting deck surface (par 0051).
 
    PNG
    media_image2.png
    418
    527
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    626
    552
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the stepped deck as taught by Holsten which is substantially similar configuration to that of the instant stepped deck configuration as shown in figure 49 of the instant application, with the 

    PNG
    media_image4.png
    520
    587
    media_image4.png
    Greyscale


Regarding claim 14, Holsten as modified by Huitema substantially teaches the fastener cartridge of Claim 10, further comprising: first forming means for forming said first fasteners to a first formed height; and second forming means for forming said second fasteners to a second formed height, wherein said second formed height is taller than said first formed height (staple height can vary and this is specifically disclosed in figure 9a, and 9b where the unformed staple height can have a second height taller than the first height or vice versa; formed using pockets formed in the anvil shown as 114 a,b,c; par 0084).
Regarding claim 19 Holsten discloses a fastener cartridge for use with a surgical instrument (fig.5, 7), including an anvil (308; par 0094), said fastener cartridge (310) comprising:
a cartridge body (204), comprising:
a longitudinal slot (222) defined in said cartridge body which is configured to receive a cutting member (fig.7 par 0090);
a first deck portion (121b), wherein said first deck portion comprises:
a first longitudinal row of first fastener cavities (119b), wherein each said first fastener cavity defines an opening (123) in said first deck portion (121b); and 
a plurality of first fastener cavity extenders partially surrounding each said opening in said first deck portion, wherein each said first fastener cavity extender extends above said first deck portion a first overall height;
a second deck portion (121c) extending above said first deck portion (121b), wherein said second deck portion is positioned intermediate said first deck portion and said longitudinal slot (222), and wherein said second deck portion comprises:
a second longitudinal row of second fastener cavities (119c), wherein each said second fastener cavity defines an opening (123) in said second deck portion (121c), and wherein said second longitudinal row of second fastener cavities is longitudinally staggered with respect to said first fastener cavities (rows of cavities are staggered shown in figure 8)
a plurality of second fastener cavity extenders partially surrounding each said opening in said second deck portion, wherein each said second fastener cavity extender extends above said second deck portion a second overall height, wherein said second overall height is greater than said first overall height, and wherein said first fastener cavity extenders and said second fastener cavity extenders are not connected other than through said first deck portion and said second deck portion height (121b is a stepped down or shorter height than the extension of 121c; par 0090; figure 7);
a plurality of first fasteners (125a-c) removably stored in said first longitudinal row of first fastener cavities; and

	 Holsten fails to explicitly teach individual extenders that extend above the deck surface of deck portion that are stepped, that surround individual openings,
However Huitema teaches a surgical stapling instrument which includes a cartridge assembly for a linear surgical stapler and rows of fastener cavities and wherein said longitudinal row of first extensions is longitudinally staggered relative to said longitudinal row of second extensions; with individual cartridge extensions for localized tissue compression and rows are shown staggered as seen in figure 16A of Huitema which teaches extensions 515 which extend above the tissue contacting deck surface (par 0051).
 
    PNG
    media_image2.png
    418
    527
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    626
    552
    media_image3.png
    Greyscale

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing to have modified the stepped deck as taught by Holsten which is substantially similar configuration to that of the instant stepped deck configuration as shown in figure 49 of the instant application, with the individual extension portions as taught by Huitema, in order to be able to change the tissue compression profile based on the needs of the surgeon since the many profiles and extensions as taught in the Huitema disclosure teach varying embodiments that are within the scope of knowledge and would have been an 

    PNG
    media_image4.png
    520
    587
    media_image4.png
    Greyscale

	Regarding claim 20 Holsten in view of Huitema substantially teaches the fastener cartridge of Claim 19, wherein each said first fastener comprises a first unformed height when removably stored in a first fastener cavity (119a), wherein each said second fastener comprises a second unformed height when removably stored in a second fastener cavity (119b), and wherein said second unformed height is taller than said first unformed height (staple height can vary and this is specifically disclosed in figure 9a, and 9b where the unformed staple height can have a second height taller than the first height or vice versa). 
	Regarding claim 21 Holsten in view of Huitema substantially teaches the fastener cartridge of Claim 20, further comprising:-5- Application Serial No. 14/318,996 first forming means for forming said first fasteners to a first formed height; and second forming means for forming said second fasteners to a second formed height, wherein said second formed height is taller than said first formed height (staple height can vary and this is specifically .

(3) Response to Argument
	Appellant’s remarks under the heading Argument pages 22-28 are noted.
	Appellant’s arguments concerning the Holsten ‘667 and Huitema ‘198 references have been fully considered but they are not persuasive. 

	Regarding Independent claims 1, 10, and 19 with specific reference to Claim 1, Appellant argues that the references alone or in combination fail to teach:
First, “wherein each first fastener cavity extension extends a first overall height above the deck” and “each second fastener cavity extension extends a second overall height above the deck” “wherein the second overall height is shorter than the first overall height”
	Second, “that each first fastener cavity extension is positioned partially around a fastener cavity opening in the deck”
	Third, Holsten does not disclose varying the height of the deck longitudinally down the length of the staple cartridge. 

In furtherance of these arguments appellant states on pages 25-27
	“The Examiner’s rejection of Independent Claim 1 is defective for several reasons. To begin, Holsten ‘667 does not disclose fastener cavity extensions. FIG. 7 of Holsten ‘667 reproduced below, illustrates a stepped tissue contacting surface 121 of a staple cartridge 204. However, nothing at all extends from the deck steps 121a, 121b, and 121c of Holsten ‘667. There are absolutely no fastener cavity extensions in this view and/or any other view. To the extent that the inner tissue contacting surface 121c extends vertically above the intermediate surface 121b, the inner surface 121c is laterally offset from the intermediate surface step 121b and, thus, cannot extend the fastener cavities defined in the intermediate surface 121b - contrary to the Examiner’s assertions. The same can be said for the outer surface 121a and the intermediate surface 121b. FIG. 7 Further to the above, Para. [0088] of Holsten ‘667, reproduced below, clearly states that the tissue contacting surfaces 121a, 121b, and 121c illustrated in FIG. 7 are planar surfaces. As such, the tissue contacting surfaces 121a, 121b, 121c are planar surfaces in the longitudinal direction down the length of the staple cartridge, as well as in the lateral direction. In other words, 
[0088] As seen in FIG. 7, staple cartridge 204 includes a stepped tissue contacting surface 121 including an outer tissue contacting surface 121 a, an intermediate tissue contacting surface 121 b, and an inner tissue contacting surface 121 c, each of which has a different height from one another as measured from a point 231 that is located on a bottom surface of staple cartridge 204, wherein point 231 exists along a centerline of staple cartridge 204. Tissue contacting surfaces 121 a-121 c are planar structures that are substantially parallel to one another, but are not co-planar with one another. For example, tissue contacting surfaces 121 a-121 c, as shown in FIG. 7, can decrease in height in a direction orthogonally outward from knife track 222. In embodiments that do not include knife track 222, tissue contacting surfaces 121 a-c decrease in height in a direction orthogonally outward from a centerline of staple cartridge 204. 

Para. [0088] of Holsten ‘667 (emphasis added). As a result of the above, the staple cartridge 204 of Holsten ‘667 cannot provide one of the above-discussed advantages provided by the invention of Independent Claim 1 because the staple cartridge 204 does not comprise staple cavity extensions. Stated another way, the Holsten ‘667 instrument comprises separate flat staple decks which cannot support the staples above each step of the deck when the staples are ejected. The Examiner, however, suggests that modifying the stepped deck of the cartridge 204 of Holsten ‘667 to include ridges 515 illustrated in FIG. 16A of Huitema ‘198, reproduced below, will arrive at the claimed invention. This is not the case. if the stepped deck of Holsten ‘667 were modified to include ridges 515 from Huitema ‘198 around each cavity, each ridge 515 would still have the same overall height between the deck surface (i.e., one of 121a, 121b, 121c) and the topmost surface of the ridge 515. As such, the combination made by the Examiner fails to provide each and every element of Claim 1 and, for at least this reason, a prima facie case of obviousness has not been established. Moreover, the Examiner has not pointed to a sufficient apparent reason in the prior art for combining and modifying the cited references as required by KSR v. Teleflex. It is also worth noting that the ridges 515 depicted in FIG. 16A of Huitema ‘198 completely surround the staple cavity openings 510. In contrast, Claim 1 recites each first fastener cavity extension is positioned partially around an opening in the deck at the proximal end and the distal end of the opening, and each second fastener cavity extension is positioned partially around another opening in the deck at the proximal end and the distal end of the another opening.”


Regarding the first argument that Holsten and Huitema fails to teach , “wherein each first fastener cavity extension extends a first overall height above the deck” and “each second fastener cavity extension extends a second overall height above the deck” “wherein the second overall height is shorter than the first overall height”
shorter than the row of first extensions intermediate the second row of extensions and the knife slot. As such, the combination of both Holsten modified by Huitema teaches the argued claim limitation.

Regarding the second argument that Holsten and Huitema fails to teach “that each first fastener cavity extension is positioned partially around a fastener cavity opening in the deck” because each of the extensions as taught by Huitema completely surround each opening, is unpersuasive because the extensions are recited as partially surrounding both proximal and distal ends of the cavity openings, and the term partially in encompassed by completely when being consistent with the specification of the instant application, that only refers to the term “partially” defined by “at least partially” with no reason or criticality that the term partially could not be encompassed by an extension that completely surrounds an opening.

Regarding the third argument that Holsten and Huitema fails to teach varying the height of the deck longitudinally down the length of the staple cartridge, this limitation is not recited in the claims and has no bearing on the current rejection of record, the term longitudinally in the claims refers to rows of 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MARY C HIBBERT-COPELAND/Examiner, Art Unit 3731                                                                                                                                                                                                        
Conferees:
/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731                                                                                                                                                                                                        

/J. Gregory Pickett/Supervisory Patent Examiner, Art Unit 3736                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.